DETAILED ACTION

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 7, 22, and 31 are objected to because of the following informalities:  the language is incomplete in areas where amendments to the recitations were made.  With reference to claim 1, “…the information processing apparatus to perform register registered viewpoint information…” should be corrected to the information processing apparatus to register registered viewpoint information, or something similar.  Claims 7, 22, and 31 include similar errors.  Additionally with reference to claims 7 and 31, the claim recites “…the registered line-of-sight information including a yaw axis rotation component of the direction of the registered line-of sight information including a yaw axis rotation component of the direction of the registered line-of-sight in the virtual space, in response to a user instruction of moving the current line-of sight to the registered line of sight;”.  It appears that a portion of the limitation is repeated in claim 7, also there is the current line-of-sight in claims 7 and 31.   While the examiner has pointed out the informalities of claims 1, 7, 22, and 31, the applicant is encouraged to verify the claims for similar errors. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-11, 13, 20, 22, 24-27, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al. (US Patent Publication No. 2015/0363966).
claim 1, 20, and 22, Wells discloses a non-transitory computer readable storage medium storing a program, and a control method for controlling an information processing apparatus (10), comprising: 
one or more memories (36) that stores a set of instructions (see paragraphs 47, 52: Fig. 2);
one or more processors (34) that are in communication with the one or more memories (36), the one or more processors (34) executing the instructions to cause the information processing apparatus (see paragraphs 47, 54; Fig. 2) to [perform]:
register registered viewpoint information (12), relating to a position of a registered viewpoint [for the a] to observe a virtual space (see paragraphs 29-30; Fig. 1), the registered viewpoint information including a two dimensional position of the registered viewpoint on a floor (18) in the virtual space (in teaching Unity graphics engine; see paragraphs 31; Fig. 1);
acquire current viewpoint information including a height of a current viewpoint from the floor (in teaching elevation information and the usage of global Z coordinate to represent elevation in the scene; see paragraphs 62, 83-84; Fig. 5);
set a new viewpoint at the two dimensional position of the registered viewpoint on the floor and a height of the current viewpoint from the floor, in response to a user instruction of moving the current viewpoint to the 
generate a virtual image representing a virtual space (18) observed from the new viewpoint (see paragraphs 75, 77; Fig. 5); and
display (32) the generated virtual image on a display apparatus (see paragraphs 75, 77; Fig. 5).

With reference to claims 7, 30, and 31, Wells discloses a non-transitory computer readable storage medium storing a program, and a control method for controlling an information processing apparatus (10), comprising: 
one or more memories (36) that stores a set of instructions (see paragraphs 47, 52: Fig. 2);
one or more processors (34) that is in communication with the one or more memories (36), the one or more processors (34) executing the instructions to cause the information processing apparatus (see paragraphs 47, 54; Fig. 2) to [perform]:
register registered line-of-sight information (12) relating to a direction of registered line-of-sight for a user to observe a virtual space (see paragraphs 37-38; Fig. 1), the registered line-of-sight information including a yaw axis rotation component of the direction of the registered line-of-sight information including a yaw axis rotation component of the direction of the 
acquire a current line-of-sight information including a roll axis rotation component and a pitch axis rotation component of direction of a current line-of-sight (see paragraphs 105-106; Fig. 6);
set a new line-of-sight in a direction yaw axis rotation component of the registered line-of-sight information and the roll axis rotation component and the pitch axis rotation component of the direction of the current line-of-sight, in response to a user instruction of moving the current line-of-sight to the registered line-of-sight (see paragraphs 105-106; Fig. 6);
generate a virtual image representing a virtual spaced observed with the new line-of-sight (see paragraphs 125-126; Fig. 6); and
display the generated virtual image on a display apparatus (see paragraphs 127; Fig. 6).

With reference to claims 6 and 9, Wells discloses all that is required as explained above with reference to claim 1 or 7, and further discloses wherein the instructions further cause[s] the information processing apparatus to calculate a difference amount between the two-dimensional position of the viewpoint indicated by the current viewpoint 
wherein, new viewpoint is set by changing the two-dimensional position indicated by the current viewpoint information by the difference amount with respect to the two-dimensional positions (see paragraph 105).

With reference to claims 10 and 24, Wells discloses all that is required as explained above with reference to claim 1 or 7, wherein the instructions further cause the information processing apparatus to acquire a captured image of a real space captured by an image capturing unit (38) (see paragraph 55), wherein the current viewpoint information is acquired based on feature information extracted from the captured image (see paragraphs 60, 62; Fig. 2).

With reference to claims 11 and 25, Wells discloses all that is required as explained above with reference to claim 1 or 7, and further discloses wherein the viewpoint information is acquired based on a magnetic sensor, an infrared sensor, an ultrasonic sensor, or a depth sensor (see paragraph 87).

With reference to claims 13 and 26, Wells discloses all that is required as explained above with reference to claim 1 or 7, and further 

With reference to claim 27, Wells discloses all that is required as explained above with reference to claim 7, and further discloses wherein yaw axis has an axis in a gravitational direction (see paragraphs 46, 51, 62).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wells as applied to claim 1 above, and further in view of Jarc et al. (US Patent Publication No. 2017/0172675; hereinafter Jarc).
With reference to claim 12, while Wells discloses all that is required as explained above with reference to claim 1, however fails to disclose viewpoint information of a different user as recited.
Jarc discloses a virtual environment (see paragraph 60) in which eye tracking information of a user is detected and used to generate image information to be displayed to the user of the device, and further discloses instructions that cause an information processing apparatus (142) to change viewpoint information of a different user different from the user based on the set new viewpoint information (see paragraph 65, 69, 150; Fig. 3B).
Therefore it would have been obvious to one having ordinary skill in the art to allow the generation of viewpoint information to a second user similar to that which is taught by Jarc to be carried out in a system similar to that which is taught by Wells to thereby allow the system to be more interactive amongst plural users (see Jarc; paragraph 98).


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. The applicant argues that Wells fails to disclose the claim 1 does not recite the argued limitation of setting a new viewpoint at a two-dimensional position of the registered viewpoint on the floor and the height of the current viewpoint from the floor, in response to a user instruction of moving the current viewpoint to the registered viewpoint. The claim recites that the setting of the new viewpoint is set in response to a user instruction of moving the current viewpoint, however does not recited the instruction includes moving to the registered viewpoint as argued with reference to claim 1.  The examiner finds that Wells discloses the claimed features of claims 1, 20, and 22 in teaching the ability of the system to detect elevation movements of the device for changing the viewpoint of the virtual scene (see Fig. 5).  Further with reference to claims 7, 30, and 31 the examiner finds that Wells discloses the recited features in disclosing the usage of a gyroscope sensor for detecting movements on each .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HEO et al. (US 2016/0065953) discloses a 3D virtual system which generates 3D images for a plurality of users based on the viewing location of the users (see abstract; paragraphs 81, 94; Figs. 1-2, 6, 8, 10).
TANGE et al. (US 2015/0213642) discloses a 3D virtual space wherein a changed point of view is a point of view which is located a predetermined height (see paragraphs 229-234; Figs. 4-5, 15, 21, 22).
MOROZOV (US 2015/0070274) discloses a virtual reality system wherein data associated with the height of the user is detected and used in the calculation of the virtual scene (see paragraphs 7, 54, 59-62; Figs. 6-7).
POULOS et al. (US 2015/0007114) discloses the usage of user selection metrics data set which includes user current user height . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 





/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625